Exhibit 10.6

 



GUARANTY

(Corporate)

 

New York, New York April 25, 2016

 

FOR VALUE RECEIVED, and in consideration of loans made or to be made or credit
otherwise extended or to be extended by WEBSTER BUSINESS CREDIT CORPORATION
(“Lender”) to or for the account of MANHATTAN BRIDGE CAPITAL, INC. (“MBC”) and
each other person which now or hereafter becomes a Borrower under the Credit
Agreement (as defined below) (MBC and such other persons, each a “Borrower” and
collectively, “Borrowers”) from time to time and at any time and for other good
and valuable consideration and to induce Lender, in its discretion, to make such
loans or extensions of credit and to make or grant such renewals, extensions,
releases of collateral or relinquishments of legal rights as Lender may deem
advisable, the undersigned (and each of them if more than one, the liability
under this Guaranty being joint and several) (jointly and severally referred to
as “Guarantor” or “the undersigned”) unconditionally guaranties to Lender, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of Borrowers to Lender and of all instruments of any nature
evidencing or relating to any such obligations and liabilities upon which any
Borrower or one or more parties and any Borrower is or may become liable to
Lender, whether incurred by any Borrower as maker, endorser, drawer, acceptor,
guarantor, accommodation party or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint or several, and however or
whenever acquired by Lender, whether arising under, out of, or in connection
with that certain Credit and Security Agreement dated as of February 27, 2015
among Lender, Borrowers and the other Loan Parties (as defined therein) (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Credit Agreement) or any documents,
instruments or agreements relating to or executed in connection with the Credit
Agreement or any documents, instruments or agreements referred to therein
(together with the Credit Agreement, as each may be amended, modified, restated
or supplemented from time to time, the “Loan Documents”), or otherwise (all of
which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Borrower under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of any Borrower for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case. In furtherance of the foregoing, the undersigned hereby agrees as follows:

 



   

 

 

1.           No Impairment. Lender may at any time and from time to time, either
before or after the maturity thereof, without notice to or further consent of
the undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or extend any of the Obligations or increase or decrease
the interest rate thereon, and may also make any agreement with any Borrower or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between Lender and any Borrower or any such other
party or person, or make any election of rights Lender may deem desirable under
the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally (any of the foregoing,
an “Insolvency Law”) without in any way impairing or affecting this Guaranty.
This instrument shall be effective regardless of the subsequent incorporation,
merger or consolidation of any Borrower, or any change in the composition,
nature, personnel or location of any Borrower and shall extend to any successor
entity to such Borrower, including a debtor in possession or the like under any
Insolvency Law.

 

2.           Guaranty Absolute. The undersigned guarantees that the Obligations
will be paid strictly in accordance with the terms of the Credit Agreement
and/or any other document, instrument or agreement creating or evidencing the
Obligations, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of
Borrowers with respect thereto. Guarantor hereby knowingly accepts the full
range of risk encompassed within a contract of “continuing guaranty” which risk
includes the possibility that Borrowers will contract additional indebtedness
for which Guarantor may be liable hereunder after Borrowers’ financial condition
or ability to pay their lawful debts when they fall due has deteriorated,
whether or not Borrowers have properly authorized incurring such additional
indebtedness. The undersigned acknowledges that (i) no oral representations,
including any representations to extend credit or provide other financial
accommodations to Borrowers, have been made by Lender to induce the undersigned
to enter into this Guaranty and (ii) any extension of credit to the Borrowers
shall be governed solely by the provisions of the Credit Agreement. The
liability of the undersigned under this Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the Loan Documents
or any other instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any Loan Document or other documents, instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (c) any furnishing of any additional security to Lender or its
assignees or any acceptance thereof or any release of any security by Lender or
its assignees, (d)           any limitation on any party’s liability or
obligation under the Loan Documents or any other documents, instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof or any invalidity or unenforceability, in whole or in part, of any such
document, instrument or agreement or any term thereof, (e) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Borrower, or any action taken with respect
to this Guaranty by any trustee or receiver, or by any court, in any such
proceeding, whether or not the undersigned shall have notice or knowledge of any
of the foregoing, (f) any exchange, release or nonperfection of any collateral,
or any release, or amendment or waiver of or consent to departure from any
guaranty or security, for all or any of the Obligations or (g) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned. Any amounts due from the undersigned to Lender
shall bear interest until such amounts are paid in full at the highest rate then
applicable to the Obligations. Obligations include post-petition interest
whether or not allowed or allowable.

 



 2 

 

 

3.           Waivers. (a) This Guaranty is a guaranty of payment and not of
collection. Lender shall be under no obligation to institute suit, exercise
rights or remedies or take any other action against any Borrower or any other
person liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and Guarantor hereby
waives any and all rights which it may have by statute or otherwise which would
require Lender to do any of the foregoing. Guarantor further consents and agrees
that Lender shall be under no obligation to marshal any assets in favor of
Guarantor, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Lender, any Borrower
and/or the undersigned with respect to the undersigned’s obligations under this
Guaranty, or which any Borrower may assert on the underlying debt, including but
not limited to failure of consideration, breach of warranty, fraud, payment
(other than cash payment in full of the Obligations), statute of frauds,
bankruptcy, infancy, statute of limitations, accord and satisfaction, and usury.

 

(b)           The undersigned further waives (i) notice of the acceptance of
this Guaranty, of the making of any such loans or extensions of credit, and of
all notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in any Borrower’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Obligations, protest, notices of presentment,
non-payment or protest and notice of any sale of collateral security or any
default of any sort.

 

(c)           Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by Lender,
the undersigned shall not be entitled to be subrogated to any of the rights of
Lender against any Borrower or against any collateral or guarantee or right of
offset held by Lender for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
any Borrower in respect of payments made by the undersigned hereunder, until all
amounts owing to Lender by Borrowers on account of the Obligations are paid in
full and the Credit Agreement has been terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the Credit Agreement shall not have been terminated, such
amount shall be held by the undersigned in trust for Lender, segregated from
other funds of the undersigned, and shall forthwith upon, and in any event
within two (2) business days of, receipt by the undersigned, be turned over to
Lender in the exact form received by the undersigned (duly endorsed by the
undersigned to Lender, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Lender may determine, subject to
the provisions of the Credit Agreement. Any and all present and future debts and
obligations of any Borrower to any of the undersigned are hereby waived and
postponed in favor of, and subordinated to the full payment and performance of,
all present and future debts and obligations of Borrowers to Lender.

 



 3 

 

 

4.Reserved.

 

5.           Representations and Warranties. The undersigned hereby represents
and warrants (all of which representations and warranties shall survive until
all Obligations are indefeasibly satisfied in full and the Credit Agreement has
been irrevocably terminated), that:

 

(a)           Corporate Status. The undersigned is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and has full power, authority and legal right to own its property and assets and
to transact the business in which it is engaged.

 

(b)           Authority and Execution. The undersigned has full power, authority
and legal right to execute and deliver, and to perform its obligations under,
this Guaranty and has taken all necessary corporate and legal action to
authorize the execution, delivery and performance of this Guaranty.

 

(c)           Legal, Valid and Binding Character. This Guaranty constitutes the
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms, except as enforceability may be limited by applicable Insolvency
Law.

 

(d)           Violations. The execution, delivery and performance of this
Guaranty will not violate any requirement of law applicable to the undersigned
or any material contract, agreement or instrument to which the undersigned is a
party or by which the undersigned or any property of the undersigned is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to Lender on any of the property or assets of the undersigned
pursuant to the provisions of any of the foregoing.

 

(e)           Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty.

 

(f)           Litigation. No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best knowledge of
the undersigned, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting the
undersigned, or any of property or assets of the undersigned, which, if
adversely determined, would have a material adverse effect on the business,
operations, assets or condition, financial or otherwise, of the undersigned.

 



 4 

 

 

(g)           Material Adverse Change. Since December 31, 2015, there has been
no material adverse change in the assets or condition, financial or otherwise,
of the undersigned.

 

(h)           Financial Benefit. The undersigned has derived or expects to
derive a financial or other advantage from each and every loan, advance or
extension of credit made under the Credit Agreement or other Obligation incurred
by Borrowers to Lender.

 

The foregoing representations and warranties shall be deemed to have been made
by the undersigned on the date of each borrowing by any Borrower under the
Credit Agreement on and as of such date of such borrowing as though made
hereunder on and as of such date.

 

6.           Acceleration. (a) If any breach of any covenant or condition or
other event of default shall occur and be continuing under any agreement made by
any Borrower or the undersigned to Lender, or either any Borrower or the
undersigned should at any time become insolvent, or make a general assignment,
or if a proceeding in or under any Insolvency Law shall be filed or commenced
by, or in respect of, the undersigned, or if a notice of any lien, levy, or
assessment is filed of record with respect to any assets of the undersigned by
the United States of America or any department, agency, or instrumentality
thereof, or if any taxes or debts owing at any time or times hereafter to any
one of them becomes a lien or encumbrance upon any assets of the undersigned in
Lender’s possession, or otherwise, any and all Obligations shall for purposes
hereof, at Lender’s option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by
Borrowers.

 

(b) The undersigned will promptly notify Lender of any default by the
undersigned in the performance or observance of any term or condition of any
agreement to which the undersigned is a party if the effect of such default is
to cause, or permit the holder of any obligation under such agreement to cause,
such obligation to become due prior to its stated maturity and, if such an event
occurs, Lender shall have the right to accelerate the undersigned’s obligations
hereunder.

 

7.           Payments from Guarantor. Lender, in its sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Obligations any payment from the undersigned or any other guarantor, or
amounts realized from any security for the Obligations, or may deposit any and
all such amounts realized in a non-interest bearing cash collateral deposit
account to be maintained as security for the Obligations.

 

8.           Costs. The undersigned shall pay on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of Lender hereunder or
under any of the Obligations.

 

 

 5 

 



 

9.           No Termination. This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and the Credit Agreement has been irrevocably terminated. If any of
the present or future Obligations are guarantied by persons, partnerships or
corporations in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of the undersigned under this Guaranty.

 

10.           Recapture. Anything in this Guaranty to the contrary
notwithstanding, if Lender receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Lender, the undersigned’s obligations to Lender
shall be reinstated and this Guaranty shall remain in full force and effect (or
be reinstated) until payment shall have been made to Lender, which payment shall
be due on demand.

 

11.           Books and Records. The books and records of Lender showing the
account between Lender and Borrowers shall be admissible in evidence in any
action or proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

 

12.           No Waiver. No failure on the part of Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender of any right,
remedy or power hereunder preclude any other or future exercise of any other
legal right, remedy or power. Each and every right, remedy and power hereby
granted to Lender or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by Lender at any time and
from time to time.

 

13.           Waiver of Jury Trial. THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 



 6 

 

 

14.           Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE
CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE UNDERSIGNED EXPRESSLY CONSENTS TO THE
JURISDICTION AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF
NEW YORK, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH. ANY JUDICIAL PROCEEDING BY THE
UNDERSIGNED AGAINST LENDER INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT
ONLY IN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
UNDERSIGNED FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE UNDERSIGNED WAIVES ANY OBJECTION
TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.

 

15.           Severability. To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

16.           Amendments, Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the undersigned therefrom shall in
any event be effective unless the same shall be in writing executed by the
undersigned and Lender.

 

17.           Notice. All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) three (3) days after being sent,
postage prepaid, if by registered or certified mail, (c) when confirmed
electronically, if by facsimile, or (d) when delivered, if by a recognized
overnight delivery service in each event, to the numbers and/or address set
forth beneath the signature of the undersigned.

 



 7 

 

 

18.           Successors. Lender may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Lender may assign, or grant participations to, one
or more banks, financial institutions or other entities all or any part of any
of the Obligations. In each such event, Lender, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall have the right to enforce this Guaranty, by
legal action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. Lender shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Lender has not
disposed of, sold, assigned, or otherwise transferred.

 

19.           Release. Nothing except cash payment in full of the Obligations
shall release the undersigned from liability under this Guaranty.

 

20.           Intercreditor Agreement. Notwithstanding anything contained in
this Guaranty to the contrary, including, but not limited to Sections 4 and 6
hereof, Lender’s rights under this Guaranty shall at all time be subject to the
terms and conditions set forth in that certain Intercreditor Agreement, dated
the date hereof, between Lender and Worldwide Stock Transfer, LLC (“Worldwide”),
it its capacity as the Indenture Trustee with respect to the senior secured
notes to be issued by Guarantor pursuant to the Indenture, dated as the date
hereof, among Guarantor, Borrower and Worldwide.

 

21.           Negative Pledge. Until the full and final satisfaction of the
Obligations and termination of the Credit Agreement, Guarantor shall not consent
to the creation, incurrence, assumption, sufferance or existence of any
mortgage, security interest, lien or encumbrance on any of its assets other than
to the indenture trustee under the Permitted Bond Transaction Documentation.

 

22.           Covenant Regarding Permitted Bond Transaction Documentation. Until
the full and final satisfaction of the Obligations and termination of the Credit
Agreement, Guarantor shall not amend, supplement, modify or restate the terms of
the Permitted Bond Transaction Documentation in a manner that either (a)
increases the interest rate above seven percent (7%), excluding the imposition
of the default rate of interest; (b) extends the stated maturity; or (c)
increases the outstanding aggregate principal amount of the senior secured notes
issued pursuant to the Permitted Bond Transaction Documentation.

 

 

 8 

 



 

23.           Transferred Mortgage Files. With regard to any Mortgage Files
purchased by or transferred to Guarantor pursuant to Sections 4.3(b), 4.3(c),
7.11(v) or 7.11(vi) of the Credit Agreement, Guarantor acknowledges and agrees
that Lender does not make any oral or written representations, warranties,
promises or guarantees whatsoever, whether express or implied, concerning or
with regard to, and Lender expressly disclaims any liability or obligation with
respect to, concerning or relating to any aspect of the Mortgage Loans or any
collateral thereof, including, without limitation, any of the following: (i) the
value, condition or profitability of the Mortgaged Property; (ii) title or
ownership to or of the Mortgaged Property, or any portion or part thereof; (iii)
governmental laws and any other restrictions applicable to the Mortgaged
Property; (iv) claims by third parties against Borrower or any Mortgage
Customer; (v) the creditworthiness, financial condition or ability of any
Mortgage Customer or any guarantor to fulfill its obligations to pay its
respective debts as they mature; (vi) the collectability of the Mortgage Loans;
(vii) the legality, validity, sufficiency or enforceability of any of the
Mortgage Loan Documents, and (viii) the validity, enforceability, attachment,
priority or perfection of any security interest granted pursuant to the Mortgage
Loan Documents. Guarantor shall not be entitled to any other materials from
Lender, including, but not limited to, materials that are attorney-client
privileged, or prepared in connection with anticipated or actual litigation, or
otherwise subject to confidentiality agreements, internal memoranda, analysis,
ratings or reports prepared by Lender in connection with the Mortgage Loans or
the transactions completed by the Credit Agreement. Guarantor acknowledges that
it will have made such examinations, reviews and investigations as it deems
necessary or appropriate in making its decision to purchase the Mortgage Loans.
Guarantor has been and will continue to be solely responsible for making its own
independent investigation of the Mortgage Loan Documents. Guarantor further
acknowledges and agrees that Lender has not given to Guarantor any investment
advice, credit information or opinion on whether the purchase of the Mortgage
Customers obligations under the Mortgage Loans is prudent. Guarantor hereby
accepts the Mortgage Loans on an “as is, where is, with all faults” basis,
without recourse to Lender and without any representations or warranties.
Guarantor covenants and agrees that it not will assert any claims against Lender
relating to the Mortgage Loans and Mortgage Files transferred to it pursuant to
Sections 4.3(b), 4.3(c), 7.11(v) or 7.11(vi) of the Credit Agreement.

 

 

 

[Signature Page to Follow]

 9 

 

 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date set forth above.

 

  MBC FUNDING II CORP.               By: /s/ Assaf Ran       Assaf Ran     Chief
Executive Officer                 Address: 60 Cutter Mill Road, Suite 205
Great Neck, New York 11201                 Telephone: _____________    
Facsimile: ______________

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Guaranty (Corporate)



 
 

 

STATE OF NEW YORK )   ): ss.: COUNTY OF NEW YORK )

 

On the 21st day of April 2016, before me personally came Assaf Ran to me known,
who being by me duly sworn, did did depose and say s/he is the President of the
corporation described in and which executed the foregoing instrument; and that
she signed her/his name thereto by order of the board of directors of said
corporation.

 

 

  /s/ Stephen A. Zelnick     Notary Public         [NOTARY PUBLIC SEAL STAMP]

 

 

 

 

 

 

 

 

 



Signature Page to Guaranty (Corporate)





 

